                                          Case 4:16-cv-06969-JSW Document 100 Filed 08/24/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATIONAL FAIR HOUSING ALLIANCE                       Case No. 16-cv-06969-JSW (JSC)
                                         INC, et al.,
                                   8                    Plaintiffs,                           ORDER RE: DISCOVERY DISPUTE
                                   9                                                          JOINT LETTER
                                                  v.
                                  10                                                          Re: Dkt. No. 99
                                         FEDERAL NATIONAL MORTGAGE
                                  11     ASSOCIATION,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              This lawsuit has been referred to the undersigned magistrate judge for resolution of
                                  14
                                       discovery disputes. Now pending before the Court is a discovery dispute joint letter regarding the
                                  15
                                       time limits of Plaintiffs’ discovery requests. (Dkt. No. 99.) After carefully considering the
                                  16
                                       parties’ written submission, the Court concludes that oral argument is not necessary, see N.D. Cal.
                                  17
                                       Civ. L.R. 7-1(b), and denies the relief sought by the letter.
                                  18
                                              Plaintiffs seek to require Defendant to search for responsive documents going back
                                  19
                                       through June 2009—apparently for every single request without distinction. The Court is not
                                  20
                                       persuaded by Plaintiffs’ one-size-fits-all approach.
                                  21
                                              First, Plaintiffs’ apparent assertion that their disparate impact claims reach back to June
                                  22
                                       2009 and that the district court acknowledged the applicability of the continuous violation doctrine
                                  23
                                       to allow them to do so misstates the record. Defendant moved to dismiss the disparate impact
                                  24
                                       claims as barred by the statute of limitations “to the extent a purported disparity [is] based on their
                                  25
                                       investigation that occurred from 2011 to 2015—which includes many inspections outside the
                                  26
                                       limitations timeframe.” (Dkt. No. 29 at ECF 19.) According to Defendant, for the inspections to
                                  27
                                       supply actionable evidence of disparities, the inspections and evidence derived from them would
                                  28
                                          Case 4:16-cv-06969-JSW Document 100 Filed 08/24/20 Page 2 of 3




                                   1   have had to occur after May 2013, which is as far back as the statute of limitations reaches for this

                                   2   case. Defendant concluded: “They have not alleged a disparity based on observations between

                                   3   2013 and 2015 and thus have not sufficiently alleged a disparity.” (Id.) The district court

                                   4   disagreed that the disparities uncovered by the 2011 to 2015 investigation that involve

                                   5   observations before May 2013 could not form the basis of the disparate impact claim.

                                   6                  “[P]restatute of limitations data is generally both relevant and
                                                      frequently used in such matters as evidence of the alleged
                                   7                  discriminatory practice, even when a plaintiff may not directly
                                                      recover as to events occurring outside the applicable time period.”
                                   8                  Based on the Court’s review of the allegations, the factual background
                                                      facts outside of the limitations period may relevant even when they
                                   9                  do not form the basis for independent liability and are not grounds for
                                                      dismissal.
                                  10
                                       (Dkt. No. 38 at 10.) Thus, to the extent the district court adopted Plaintiffs’ continuing violation
                                  11
                                       theory, it was in the context of 2011 to 2015 investigation, not conduct that occurred before then.
                                  12
Northern District of California




                                              Second, Plaintiffs argue that the 2009 time frame is relevant to their background
 United States District Court




                                  13
                                       allegations regarding their meetings with Fannie Mae. (Amended Complaint para.18, 157-59,
                                  14
                                       163.) As a preliminary matter, the district court did not hold, as Plaintiffs suggest, that the 2009
                                  15
                                       meetings supported an inference of discriminatory intent; instead, the district court held that
                                  16
                                       Plaintiffs’ allegations that following their investigation begun in 2011 Fannie Mae refused to
                                  17
                                       change its conduct was sufficient at the pleading stage to support discriminatory intent. (Dkt. No.
                                  18
                                       70 at ECF 9-10.) Nonetheless, evidence of the 2009 meetings could provide support for the
                                  19
                                       alleged discriminatory intent and they are alleged as background facts in the Amended Complaint.
                                  20
                                       Thus, evidence regarding those meetings is relevant evidence. But although Defendant offered to
                                  21
                                       produce documents relevant to particular requests, Plaintiffs chose to argue that their right to
                                  22
                                       develop background facts means that Defendant must search back to June 2009 for all requests.
                                  23
                                       That position is not reasonable nor consistent with Federal Rules of Civil Procedure 1 and 26(b).
                                  24
                                              However, Defendant requests that the Court limit all discovery to information that post-
                                  25
                                       dates July 1, 2011 is too cramped. Defendant contends that because Plaintiffs’ investigation
                                  26
                                       commenced in July 2011, any conduct before that time is irrelevant to their claims. While the
                                  27
                                       Court is not familiar with the intricacies of the claims or evidence, it seems that if Plaintiffs’
                                  28
                                                                                          2
                                          Case 4:16-cv-06969-JSW Document 100 Filed 08/24/20 Page 3 of 3




                                   1   disparate impact analysis is based on a house that Fannie Mae was responsible for before July

                                   2   2011, information that Fannie Mae has about that house might be relevant and discoverable, even

                                   3   if the information was created before that date. And, as explained above, evidence of the 2009

                                   4   meetings and Defendant’s response, or lack thereof, to them is also relevant to Plaintiffs’ claims.

                                   5   Thus, Defendant had it right when they offered to consider going back to June 2009 for particular

                                   6   requests. They are required to consider whether a search to June 2009 might be appropriate for a

                                   7   particular request.

                                   8          Accordingly, all the relief sought in the joint discovery letter is DENIED.

                                   9          This Order disposes of Docket No. 99.

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 24, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    JACQUELINE SCOTT CORLEY
                                  14                                                                United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
